Claimant, a collections adjuster, was discharged from her position at a bank after it was discovered that she engaged in the practice of check kiting. The Board, on November 18, 1992, affirmed a decision of an Administrative Law Judge finding claimant eligible to receive unemployment insurance benefits. On December 17, 1992, the Commissioner of Labor applied to reopen the Board’s decision. The Board granted this application on February 26, 1993 and, on March 31, 1995, issued a new decision disqualifying claimant from receiving unemployment insurance benefits because her employment was terminated due to misconduct. Claimant challenges this decision, arguing that the Board violated Labor Law § 621 (3) by waiting over two years from the date the Commissioner applied to reopen the Board’s decision until it issued a new decision on March 31, 1995.
Initially, we do not find that Labor Law § 621 (3) is applicable to the case at bar inasmuch as it does not impose strict time limitations on the Board in ruling upon applications for reopening. The Board has continuing jurisdiction to reopen cases (see, Matter of Moore [County of Monroe—Hartnett], 155 *842AD2d 721, 722; Matter of Mauskoff [Bon Temps Agency—Ross], 79 AD2d 790, 791) and, under the circumstances presented, did not abuse its discretion by reopening the decision in the case at hand (see, e.g., Matter of Foundation for Open Eye [Ross], 86 AD2d 931). Accordingly, the Board’s decision must be upheld.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.